;_r;-, .,, .
p-'                              :J:,\
        _ AO 245B (Rev. 02/08/20I,9)'Judgment in a Criminal Petty Case (Modifi6d)                                                              Page I of 1



                                              UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                V.                                     (For Offenses Committed On or After November l, 1987)


                           Mayra Angelica Montano-Perez                                Case Number: 3:20-mj-20433

                                                                                       Michael David. Stein
                                                                                       Defendant's Attor


               REGISTRATION NO. 9467 5298
                                                                                                                     FILED
               THE DEFENDANT:                                                                                        FEB 2 7 2020
                IZI pleaded guilty to count(s) I of Complaint
               •   was found guilty to count(s)                                                CLERK U.S. DISTRJCT COURT
                                                                                                  - ' ,... ,,,.-,,c1cT OF CALIFORNIA
                                                                                                                              -~~cv•'
                   after a plea of not guilty.                                             BY                    -     -
                   Accordingly, the defendant 1s adJudged gmlty of such count(s), which mvolve the followmg offense(s):

          ' Title & Section                  Nature of Offense                                                           Count Number(s)
            8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                 I
                D The defendant has been found not guilty on count(s)
                                                                                    -------------------
               •   Count(s)
                              ------------------
                                                                                        dismissed on the motion of the United States.

                                                           IMPRISONMENT
                      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
               imprisoned for a term of: ,-~

                                          ~ESERVED                                  D _ _ _ _ _ _ _ _ _ _ days

                IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
                IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                the defendant's possession at the time of arrest upon their deportation or removal.
                 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                    IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
               of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
               imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
               United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Thursday, February 27, 2020
                                                                                     Date oflmposition of Sentence


                                                                                      ./det~
                                                                                     H'oNORABLE F. A. GOSSETT III
                                                                                     UNITED STATES MAGISTRATE JUDGE



               Clerk's Office Copy                                                                                                 3:20-mj-20433

                      - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ' - - - - ~ - - - - ------        -------
